,
                  ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of--                                       )
                                                      )
    Raytheon Technical Services Company, LLC          )   ASBCA No. 58873
                                                      )
    Under Contract Nos. N00014-06-C-0290              )
                        DTRAO 1-0 l-C-0067            )
                        DTRAO 1-0l-D-0013             )
                        NOO 173-04-C-6022             )
                        N00039-02-C-0003              )
                        FA8217-04-C-003 5             )
                        N63394-04-D-1250              )
                        N65236-01-D-3818              )

    APPEARANCES FOR THE APPELLANT:                        Neil S. Whiteman, Esq.
                                                          Sarah B. Gleich, Esq.
                                                           Gibson, Dunn & Crutcher LLP
                                                           Washington, DC

                                                          Of Counsel:
                                                          Michael W. Mutek, Esq.
                                                           Vice President and General Counsel

    APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Samuel W. Morris, Esq.
                                                           Trial Attorney
                                                           Defense Contract Management Agency
                                                           Manassas, VA

                                  ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: 23 July 2014


                                               c;Ae~@.LP
                                                   MARK A. MELNICK
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58873, Appeal of Raytheon
Technical Services Company, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2